Exhibit 10.1
EXECUTION VERSION
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
CONCHO RESOURCES INC.
AND
THE PURCHASERS NAMED HEREIN

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of July 31, 2008 by and among Concho Resources Inc., a Delaware
corporation (“Concho”), and the purchasers named in Schedule A to this Agreement
(each such purchaser a “Purchaser” and, collectively, the “Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Purchased Common Stock pursuant to the Common Stock
Purchase Agreement, dated as of June 5, 2008, by and among Concho and the
Purchasers (the “Purchase Agreement”);
     WHEREAS, Concho has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
     WHEREAS, it is a condition to the obligations of each Purchaser and Concho
under the Purchase Agreement that this Agreement be executed and delivered.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
     “Agreement” has the meaning specified therefor in the introductory
paragraph.
     “Concho” has the meaning specified therefor in the introductory paragraph.
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “File Date” has the meaning specified in Section 2.01(a)(1) of this
Agreement.
     “Holder” means the record holder of any Registrable Securities.
     “Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Liquidated Damages” has the meaning specified therefor in
Section 2.01(a)(ii) of this Agreement.

 



--------------------------------------------------------------------------------



 



     “Liquidated Damages Multiplier” means the product of $30.11 times the
number of Common Stock purchased by such Purchaser.
     “Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager of such Underwritten Offering.
     “Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
     “Partners” has the meaning specified therefor in Section 2.02(b) of this
Agreement.
     “Placement Agent” means Banc of America Securities LLC.
     “Purchase Agreement” has the meaning specified therefor in the Recitals of
this Agreement.
     “Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(o) of this Agreement.
     “Registrable Securities” means: (i) the Purchased Common Stock and (ii) any
Common Stock issued as Liquidated Damages pursuant to this Agreement, all of
which Registrable Securities are subject to the rights provided herein until
such rights terminate pursuant to the provisions hereof.
     “Registration Expenses” has the meaning specified therefor in
Section 2.07(a) of this Agreement.
     “Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
     “Underwritten Offering” means an offering (including an offering pursuant
to a Registration Statement) in which Common Stock are sold to an underwriter on
a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 



--------------------------------------------------------------------------------



 



     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when: (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security can be disposed of
pursuant to Rule 144(b) (or any similar provision then in force) under the
Securities Act; (d) such Registrable Security is held by Concho or one of its
Subsidiaries; or (e) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Registration.
          (a) Registration.
               (i) Deadline To Go Effective. Within sixty (60) days of Concho
first becoming eligible to file a registration statement on Form S-3; provided
in no event shall such date be later than November 1, 2008 (the “File Date”),
Concho shall prepare and file a registration statement under the Securities Act
to permit the resale of the Registrable Securities from time to time, including
as permitted by Rule 415 under the Securities Act (or any similar provision then
in force) under the Act with respect to all of the Registrable Securities (the
“Registration Statement”). A Registration Statement filed pursuant to this
Section 2.01 shall be on such appropriate registration form of the Commission as
shall be selected by Concho. Concho will use its commercially reasonable efforts
to cause the Registration Statement filed pursuant to this Section 2.01 to be
continuously effective under the Securities Act until the earlier of (i) the
date as of which all such Registrable Securities are sold by the Purchasers or
(ii) the date when such Registrable Securities become eligible for resale under
Rule 144(b) (or any similar provision then in force) under the Securities Act
(the “Effectiveness Period”). The Registration Statement when declared effective
(including the documents incorporated therein by reference) shall comply as to
form with all applicable requirements of the Securities Act and the Exchange Act
and shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.
               (ii) Failure To Go Effective. If the Registration Statement
required by Section 2.01 of this Agreement is not declared effective within
30 days after the File Date, then each Purchaser shall be entitled to a payment
with respect to the Purchased Common Stock of each such Purchaser, as liquidated
damages and not as a penalty, of 0.25% of the Liquidated Damages Multiplier per
30-day period for the first 30 days following the 30th day after the File Date,
increasing by an additional 0.25% of the Liquidated Damages Multiplier per
30-day period for each subsequent 30 days, up to a maximum of 1.00% of the
Liquidated Damages Multiplier per 30-day period (the

 



--------------------------------------------------------------------------------



 



“Liquidated Damages”). Initially there shall be no limitation on the aggregate
amount of the Liquidated Damages payable by Concho under this Agreement to each
Purchaser; provided, however, that if there is a change in the Law or accounting
principles generally accepted in the United States that would result in the
Purchased Common Stock being treated as debt securities instead of equity
securities for purposes of Concho’s financial statements, then the aggregate
amount of the Liquidated Damages payable by Concho under this Agreement to each
Purchaser shall not exceed the maximum amount of the Liquidated Damages
Multiplier with respect to such Purchaser allowed for the Purchased Common Stock
not to be treated as debt securities for purposes of Concho’s financial
statements. The Liquidated Damages payable pursuant to the immediately preceding
sentence, accrued on a daily basis, shall be payable within ten Business Days of
the end of each such 30-day period. Any Liquidated Damages shall be paid to each
Purchaser in cash or immediately available funds; provided, however, if Concho
certifies that it is unable to pay Liquidated Damages in cash or immediately
available funds because such payment would result in a breach under any of
Concho’s or Concho’s Subsidiaries’ credit facilities or other indebtedness filed
as exhibits to the Concho SEC Documents, then, to the extent not payable in
cash, Concho may pay the Liquidated Damages in kind in the form of the issuance
of additional shares of Common Stock. Upon any issuance of Common Stock as
Liquidated Damages, Concho shall promptly prepare and file an amendment to the
Registration Statement prior to its effectiveness adding such Common Stock to
such Registration Statement as additional Registrable Securities. The
determination of the amount of Common Stock to be issued as Liquidated Damages
shall be equal to the amount of Liquidated Damages divided by the volume
weighted average closing price of the Common Stock (as reported by The New York
Stock Exchange) for the ten (10) trading days immediately preceding the date on
which the Liquidated Damages payment is due. The payment of Liquidated Damages
to a Purchaser shall cease at such time as the Purchased Common Stock of such
Purchaser become eligible for resale under Rule 144(b) under the Securities Act.
As soon as practicable following the date that the Registration Statement
becomes effective, but in any event within two Business Days of such date,
Concho shall provide the Purchasers with written notice of the effectiveness of
the Registration Statement.
               (iii) Waiver of Liquidated Damages. If Concho is unable to cause
a Registration Statement to go effective within 30 days following the File Date
as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then Concho may request a waiver of the Liquidated Damages,
which may be granted or withheld by the consent of the Holders of a majority of
the Purchased Common Stock, taken as a whole, in their sole discretion. A
Purchaser’s rights (and any transferee’s rights pursuant to Section 2.10 of this
Agreement) under this Section 2.01 other than Liquidated Damages owing but not
yet paid shall terminate upon the earlier of (i) when all such Registrable
Securities are sold by such Purchaser or transferee, as applicable, and
(ii) when such Registrable Securities become eligible for resale under Rule
144(b) (or any similar provision then in force) under the Securities Act.
          (b) Delay Rights. Notwithstanding anything to the contrary contained
herein, Concho may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement, suspend such Selling
Holder’s use

 



--------------------------------------------------------------------------------



 



of any prospectus which is a part of the Registration Statement (in which event
the Selling Holder shall discontinue sales of the Registrable Securities
pursuant to the Registration Statement, but such Selling Holder may settle any
such sales of Registrable Securities) if (i) Concho is pursuing an acquisition,
merger, reorganization, disposition or other similar transaction and Concho
determines in good faith that Concho’s ability to pursue or consummate such a
transaction would be materially adversely affected by any required disclosure of
such transaction in the Registration Statement or (ii) Concho has experienced
some other material non-public event the disclosure of which at such time, in
the good faith judgment of Concho, would materially adversely affect Concho;
provided, however, in no event shall the Purchasers be suspended for a period
that exceeds an aggregate of 60 days in any 180-day period or 120 days in any
365-day period. Upon disclosure of such information or the termination of the
condition described above, Concho shall provide prompt notice to the Selling
Holders whose Registrable Securities are included in the Registration Statement,
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.
          (c) Additional Rights to Liquidated Damages. If (i) the Holders shall
be prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, Concho shall owe the Holders an amount
equal to the Liquidated Damages, following (x) the date on which the suspension
period exceeded the permitted period under 2.01(b) of this Agreement or (y) the
day after the Registration Statement ceased to be effective or failed to be
useable for its intended purposes, as liquidated damages and not as a penalty.
For purposes of this Section 2.01(c), a suspension shall be deemed lifted on the
date that notice that the suspension has been lifted is delivered to the Holders
pursuant to Section 3.01 of this Agreement.
     Section 2.02 Piggyback Rights.
          (a) Participation. If at any time Concho proposes to file (i) a
prospectus supplement to an effective shelf registration statement, other than
the Registration Statement contemplated by Section 2.01 of this Agreement, or
(ii) a registration statement, other than a shelf registration statement, in
either case, for the sale of Common Stock in an Underwritten Offering for its
own account and/or another Person, then as soon as practicable but not less than
three Business Days prior to the filing of (x) any preliminary prospectus
supplement relating to such Underwritten Offering pursuant to Rule 424(b) under
the Securities Act, (y) the prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act

 



--------------------------------------------------------------------------------



 



(if no preliminary prospectus supplement is used) or (z) such registration
statement, as the case may be, then Concho shall give notice (including, but not
limited to, notification by electronic mail) of such proposed Underwritten
Offering to the Holders and such notice shall offer the Holders the opportunity
to include in such Underwritten Offering such number of Registrable Securities
(the “Included Registrable Securities”) as each such Holder may request in
writing; provided, however, that if Concho has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Holders will have a material adverse effect on the price, timing
or distribution of the Common Stock in the Underwritten Offering, then the
amount of Registrable Securities to be offered for the accounts of Holders shall
be determined based on the provisions of Section 2.02(b) of this Agreement. The
notice required to be provided in this Section 2.02(a) to Holders shall be
provided on a Business Day pursuant to Section 3.01 hereof and receipt of such
notice shall be confirmed by such Holder. Each such Holder shall then have three
Business Days after receiving such notice to request inclusion of Registrable
Securities in the Underwritten Offering, except that such Holder shall have one
Business Day after such Holder confirms receipt of the notice to request
inclusion of Registrable Securities in the Underwritten Offering in the case of
a “bought deal” or “overnight transaction” where no preliminary prospectus is
used. If no request for inclusion from a Holder is received within the specified
time, such Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, Concho shall determine for any reason not to undertake or
to delay such Underwritten Offering, Concho may, at its election, give written
notice of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to Concho of such
withdrawal up to and including the time of pricing of such offering. Each
Holder’s rights under this Section 2.02(a) shall terminate when such Holder
(together with any Affiliates of such Holder) holds less than $5 million of
Purchased Common Stock, based on the Commitment Amounts. Notwithstanding the
foregoing, any Holder may deliver written notice (an “Opt Out Notice”) to Concho
requesting that such Holder not receive notice from Concho of any proposed
Underwritten Offering.
          (b) Priority of Rights. If the Managing Underwriter or Underwriters of
any proposed Underwritten Offering of Common Stock included in an Underwritten
Offering involving Included Registrable Securities advises Concho, or Concho
reasonably determines, that the total amount of Common Stock that the Selling
Holders and any other Persons intend to include in such offering exceeds the
number that can be sold in such offering without being likely to have a material
adverse effect on the price, timing or distribution of the Common Stock offered
or the market for the Common Stock, then the Common Stock to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter or Underwriters

 



--------------------------------------------------------------------------------



 



advises Concho, or Concho reasonably determines, can be sold without having such
adverse effect, with such number to be allocated (i) first, to Concho, and
(ii) second, pro rata among the Selling Holders party to this Agreement. The pro
rata allocations for each such Selling Holder shall be the product of (a) the
aggregate amount of Common Stock proposed to be sold by all Selling Holders in
such Underwritten Offering multiplied by (b) the fraction derived by dividing
(x) the amount of Common Stock owned on the Closing Date by such Selling Holder
by (y) the aggregate amount of Common Stock owned on the Closing Date by all
Selling Holders participating in the Underwritten Offering. All participating
Selling Holders shall have the opportunity to share pro rata that portion of
such priority allocable to any Selling Holder(s) not so participating. As of the
date of execution of this Agreement, there are no other Persons with
Registration Rights relating to Common Stock other than as described in this
Section 2.02(b).
     Section 2.03 Underwritten Offering.
          (a) Request for Underwritten Offering. Any one or more Holders that
collectively hold greater than $50 million of Registrable Securities, based on
the purchase price per share of Common Stock under the Purchase Agreement, may
deliver written notice to Concho that such Holders wish to dispose of an
aggregate of at least $50 million of Registrable Securities, based on the
purchase price per share of Common Stock under the Purchase Agreement, in an
Underwritten Offering. Upon receipt of any such written request, Concho shall
retain underwriters, effect such sale though an Underwritten Offering, including
entering into an underwriting agreement in customary form with the Managing
Underwriter or Underwriters, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.08, and take
all reasonable actions as are requested by the Managing Underwriter or
Underwriters to expedite or facilitate the disposition of such Registrable
Securities; provided, however, Concho management will not be required to
participate in any roadshow or similar marketing effort on behalf of any such
Holder.
          (b) General Procedures. In connection with any Underwritten Offering
under this Agreement, Concho shall be entitled to select the Managing
Underwriter or Underwriters. In connection with an Underwritten Offering
contemplated by this Agreement in which a Selling Holder participates, each
Selling Holder and Concho shall be obligated to enter into an underwriting
agreement that contains such representations, covenants, indemnities and other
rights and obligations as are customary in underwriting agreements for firm
commitment offerings of securities. No Selling Holder may participate in such
Underwritten Offering unless such Selling Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement.
Each Selling Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of,
Concho to and for the benefit of such underwriters also be made to and for such
Selling Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with

 



--------------------------------------------------------------------------------



 



Concho or the underwriters other than representations, warranties or agreements
regarding such Selling Holder and its ownership of the securities being
registered on its behalf, its intended method of distribution and any other
representation required by Law. If any Selling Holder disapproves of the terms
of an underwriting, such Selling Holder may elect to withdraw therefrom by
notice to Concho and the Managing Underwriter; provided, however, that such
withdrawal must be made up to and including the time of pricing of such
Underwritten Offering. No such withdrawal or abandonment shall affect Concho’s
obligation to pay Registration Expenses.
     Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, Concho will, as expeditiously as possible:
          (a) prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;
          (b) if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify Concho in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, use its
commercially reasonable efforts to include such information in such prospectus
supplement;
          (c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;
          (d) if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten

 



--------------------------------------------------------------------------------



 



Offering, the Managing Underwriter, shall reasonably request; provided, however,
that Concho will not be required to qualify generally to transact business in
any jurisdiction where it is not then required to so qualify or to take any
action which would subject it to general service of process in any such
jurisdiction where it is not then so subject;
          (e) promptly notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered by any of them under the Securities Act, of (i) the
filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;
          (f) immediately notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; (ii) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by
Concho of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction. Following the provision of such notice, Concho
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
          (g) upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;
          (h) in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for Concho dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind

 



--------------------------------------------------------------------------------



 



dated the date of the closing under the underwriting agreement, and (ii) a “cold
comfort” letter, dated the date of the applicable registration statement or the
date of any amendment or supplement thereto and a letter of like kind dated the
date of the closing under the underwriting agreement, in each case, signed by
the independent public accountants who have certified Concho’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as are customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities and such other matters as such underwriters
or Selling Holders may reasonably request;
          (i) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          (j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Concho personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided, however, that Concho need
not disclose any such information to any such representative unless and until
such representative has entered into or is otherwise subject to a
confidentiality agreement with Concho satisfactory to Concho (including any
confidentiality agreement referenced in Section 8.06 of the Purchase Agreement);
          (k) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by Concho are then listed;
          (l) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Concho to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
          (m) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and
          (n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
          (o) Concho agrees that, if any Purchaser could reasonably be deemed to
be an “underwriter”, as defined in Section 2(a)(11) of the Securities Act, in
connection

 



--------------------------------------------------------------------------------



 



with the registration statement in respect of any registration of Concho’s
securities of any Purchaser pursuant to this Agreement, and any amendment or
supplement thereof (any such registration statement or amendment or supplement a
“Purchaser Underwriter Registration Statement”), then Concho will cooperate with
such Purchaser in allowing such Purchaser to conduct customary “underwriter’s
due diligence” with respect to Concho and satisfy its obligations in respect
thereof. In addition, at any Purchaser’s request, Concho will furnish to such
Purchaser, on the date of the effectiveness of any Purchaser Underwriter
Registration Statement and thereafter from time to time on such dates as such
Purchaser may reasonably request, (i) a letter, dated such date, from Concho’s
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to such Purchaser, and (ii) an opinion,
dated as of such date, of counsel representing Concho for purposes of such
Purchaser Underwriter Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, including a standard
“10b-5” opinion for such offering, addressed to such Purchaser; provided,
however, that with respect to any Placement Agent, Concho’s obligations with
respect to this Section 2.04(o) shall be limited to one time, with an additional
bring-down request within 30 days of the date of such documents. Concho will
also permit legal counsel to such Purchaser to review and comment upon any such
Purchaser Underwriter Registration Statement at least five Business Days prior
to its filing with the Commission and all amendments and supplements to any such
Purchaser Underwriter Registration Statement within a reasonable number of days
prior to their filing with the Commission and not file any Purchaser Underwriter
Registration Statement or amendment or supplement thereto in a form to which
such Purchaser’s legal counsel reasonably objects.
     Each Selling Holder, upon receipt of notice from Concho of the happening of
any event of the kind described in Section 2.04(e) of this Agreement, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.04(e) of this Agreement or until it is advised in
writing by Concho that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Concho, such Selling Holder
will, or will request the managing underwriter or underwriters, if any, to
deliver to Concho (at Concho’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.
     If requested by a Purchaser, Concho shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus

 



--------------------------------------------------------------------------------



 



supplement or post-effective amendment; and (iii) as soon as practicable,
supplement or make amendments to any Registration Statement.
     Section 2.05 Cooperation by Holders. Concho shall have no obligation to
include in the Registration Statement Common Stock of a Holder, or in an
Underwritten Offering pursuant to Section 2.02 of this Agreement Common Stock of
a Selling Holder, who has failed to timely furnish such information that, in the
opinion of counsel to Concho, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
     Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities. For a period of 365 days from the Closing Date, each Holder of
Registrable Securities who is included in the Registration Statement agrees not
to effect any public sale or distribution of the Registrable Securities during
the 30-day period following completion of an Underwritten Offering of equity
securities by Concho (except as provided in this Section 2.06); provided,
however, that the duration of the foregoing restrictions shall be no longer than
the duration of the shortest restriction generally imposed by the underwriters
on the officers or directors or any other Common Stockholder of Concho on whom a
restriction is imposed in connection with such public offering. In addition, the
provisions of this Section 2.06 shall not apply with respect to a Holder that
(A) owns less than $5 million of Purchased Common Stock, based on the Commitment
Amounts or (B) has submitted a notice requesting the inclusion of Registrable
Securities in an Underwritten Offering pursuant to Section 2.02 or
Section 2.03(a) hereof but is unable to do so as a result of the priority
provisions contained in Section 2.02(b) hereof.
     Section 2.07 Expenses.
          (a) Certain Definitions. “Registration Expenses” means all expenses
incident to Concho’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and The New
York Stock Exchange fees, all registration, filing, qualification and other fees
and expenses of complying with securities or blue sky laws, fees of the National
Association of Securities Dealers, Inc., transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses
and the fees and disbursements of counsel and independent public accountants for
Concho, including the expenses of any special audits or “cold comfort” letters
required by or incident to such performance and compliance. “Selling Expenses”
means all underwriting fees, discounts and selling commissions allocable to the
sale of the Registrable Securities.
     (b) Expenses. Concho will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. In
addition, except as otherwise provided in Section 2.08 hereof, Concho shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

 



--------------------------------------------------------------------------------



 



Each Selling Holder shall pay all Selling Expenses in connection with any sale
of its Registrable Securities hereunder.
     Section 2.08 Indemnification.
          (a) By Concho. In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Concho will
indemnify and hold harmless each Selling Holder thereunder, its officers,
members, managers, directors, employees, agents and other representatives, and
each underwriter, pursuant to the applicable underwriting agreement with such
underwriter, of Registrable Securities thereunder and each Person, if any, who
controls such Selling Holder or underwriter within the meaning of the Securities
Act and the Exchange Act, and its officers, members, managers, directors,
employees, agents and other representatives, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder, officer, member, manager, director, employee, agent, other
representative, underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors and
officers, each such underwriter and each such controlling Person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Loss or actions or proceedings; provided, however, that
Concho will not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in strict conformity with
information furnished by such Selling Holder, its directors or officers or any
underwriter or controlling Person in writing specifically for use in the
Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such Selling Holder, its directors or officers or any underwriter or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.
          (b) By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless Concho, its directors and officers,
and each Person, if any, who controls Concho within the meaning of the
Securities Act or of the Exchange Act, and its directors and officers, to the
same extent as the foregoing indemnity from Concho to the Selling Holders, but
only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in the
Registration Statement or any preliminary prospectus or final prospectus
included therein, or any amendment or supplement thereto; provided,

 



--------------------------------------------------------------------------------



 



however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the net proceeds received by such Selling
Holder from the sale of the Registrable Securities giving rise to such
indemnification.
          (c) Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought against it with respect to which it is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.
          (d) Contribution. If the indemnification provided for in this
Section 2.08 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of net proceeds received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the

 



--------------------------------------------------------------------------------



 



indemnified party on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
          (e) Other Indemnification. The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.09 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, Concho
agrees to use its commercially reasonable efforts to:
          (a) make and keep public information regarding Concho available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;
          (b) file with the Commission in a timely manner all reports and other
documents required of Concho under the Securities Act and the Exchange Act at
all times from and after the date hereof; and
          (c) so long as a Holder owns any Registrable Securities, furnish,
unless otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Concho, and such other reports
and documents so filed as such Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing such Holder to sell any
such securities without registration.
     Section 2.10 Transfer or Assignment of Registration Rights. The rights to
cause Concho to register Registrable Securities granted to the Purchasers by
Concho under this Article II may be transferred or assigned by any Purchaser to
one or more transferee(s) or assignee(s) of such Registrable Securities;
provided, however, that, (a) unless such transferee is an Affiliate of such
Purchaser, each such transferee or assignee holds Registrable Securities
representing at least $10 million of the Purchased Common Stock, based on the
Commitment Amounts, (b) Concho is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and

 



--------------------------------------------------------------------------------



 



identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.
     Section 2.11 Limitation on Subsequent Registration Rights. From and after
the date hereof, Concho shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, (i) enter into
any agreement with any current or future holder of any securities of Concho that
would allow such current or future holder to require Concho to include
securities in any registration statement filed by Concho on a basis that is
superior to the piggyback rights granted to the Purchasers hereunder or
(ii) grant registration rights to any other Person that would be superior to the
Purchasers’ registration rights hereunder.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
          (a) if to Purchaser, to the address set forth under that Purchaser’s
signature block in accordance with the provisions of this Section 3.01;
          (b) if to a transferee of Purchaser, to such Holder at the address
provided pursuant to Section 2.10 hereof; and
          (c) if to Concho, at 550 West Texas Avenue, Suite 1300, Midland, Texas
79701 (facsimile: 432.683.7441), notice of which is given in accordance with the
provisions of this Section 3.01.
     All such notices and communications shall be deemed to have been received:
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or electronic mail; and when actually
received, if sent by courier service or any other means.
     Section 3.02 Successor and Assigns This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Recapitalization, Exchanges, Etc. Affecting the Common Stock
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all stock of Concho or any successor or assign of Concho
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, stock splits,
recapitalizations and the like occurring after the date of this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 3.04 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
     Section 3.05 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.06 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.07 Governing Law. The Laws of the State of New York shall govern
this Agreement without regard to principles of conflict of Laws.
     Section 3.08 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.09 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by Concho set forth herein. This
Agreement, the Purchase Agreement and the Confidentiality Agreement pertaining
to the sale of the Purchased Common Stock supersede all prior agreements and
understandings between the parties with respect to such subject matter.
     Section 3.10 Amendment. This Agreement may be amended only by means of a
written amendment signed by Concho and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
     Section 3.11 No Presumption. If any claim is made by a party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

 



--------------------------------------------------------------------------------



 



     Section 3.12 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Concho shall have any obligation
hereunder and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or the Purchase Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or the Purchase Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.
[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                      CONCHO RESOURCES INC.    
 
                    By:   /s/ Steven L. Beal                  
 
      Name:   Steven L. Beal    
 
      Title:   President, Chief Operating Officer and Chief Financial Officer  
 
 
                    AMERICAN FUNDS INSURANCE SERIES-GROWTH FUND    
 
                    By:   /s/ Michael Downer                       Name:  
Michael Downer         Title:   Vice President and Secretary, Capital Research
and Management Company    
 
                    For:         WATERBATH & CO. HG03    
 
                    TRAFELET CAYMAN, LTD.    
 
                    By:   Trafelet Capital Management, LP,         Its:  
Investment Manager    
 
                    By:   /s/ Rick Muller                  
 
      Name:   Rick Muller    
 
      Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                      DELTA OFFSHORE MASTER, LTD.    
 
                    By:   Trafelet Capital Management, LP,         Its:  
Investment Manager    
 
                    By:   /s/ Rick Muller                  
 
      Name:   Rick Muller    
 
      Title:   Chief Financial Officer    
 
                    DELTA PLEIADES, L.P.    
 
                    By:   Trafelet Capital Management, LP,         Its:  
Investment Manager    
 
                    By:   /s/ Rick Muller                  
 
      Name:   Rick Muller    
 
      Title:   Chief Financial Officer    
 
                    DELTA INSTITUTIONAL, L.P.    
 
                    By:   Trafelet Capital Management, LP,         Its:  
Investment Manager    
 
                    By:   /s/ Rick Muller                  
 
      Name:   Rick Muller    
 
      Title:   Chief Financial Officer    
 
                    DELTA ONSHORE, L.P.    
 
                    By:   Trafelet Capital Management, LP,         Its:  
Investment Manager    
 
                    By:   /s/ Rick Muller                  
 
      Name:   Rick Muller    
 
      Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                      DELTA US PARTNERS, L.P.    
 
                    By:   Trafelet Capital Management, LP,         Its:  
Investment Manager    
 
                    By:   /s/ Rick Muller                  
 
      Name:   Rick Muller    
 
      Title:   Chief Financial Officer    
 
                    FRED ALGER MANAGEMENT, INC,    
 
                    By:   /s/ Lisa Moss                  
 
      Name:   Lisa Moss    
 
      Title:   Vice President    
 
                    For:   Fred Alger & Co., Inc. f/b/o Franciscan Sisters of
the Atonement    
 
                    For:   Fred Alger & Co., Inc. f/b/o Congreg of Sr of St.
Joseph Springfield    
 
                    For:   Fred Alger & Co., Inc. f/b/o SISTERS OF SAINT URSULA
   
 
                    For:   Fred Alger & Co., Inc. f/b/o PRESENTATION CAPITAL
ASSET PROGRAM II    
 
                    For:   Fred Alger & Co., Inc. f/b/o WISDOM CHARITABLE TRUST
   
 
                    For:   Fred Alger & Co., Inc. f/b/o SHELBURNE SHIRT CO.    

 



--------------------------------------------------------------------------------



 



                      For:   US BANK N.A. CUSTODIAN US BANK N.A., CUSTODIAN    
 
                    For:   Hare & CO.    
 
                    For:   THE ALGER FUNDS -THE ALGER SMALL
CAPITALIZATION FUND    
 
                    For:   THE ALGER FUNDS -THE ALGER
MIDCAP GROWTH FUND    
 
                    For:   THE ALGCR FUNDS -THE ALGER
CAPITAL APPRECIATION FUND    
 
                    For:   THE ALGER FUNDS — THE ALGER SMALLCAP AND MIDCAP FUND
   
 
                    For:   THE ALGER FUNDS — ALGER GROWTH OPPORTUNITIES FUND    
 
               
 
  For:   THE ALGER FUNDS — THE ALGER SMALL CAPITALIZATION INSTITUTIONAL FUND    
 
                    For:   THE ALGER FUNDS — THE ALGER MIDCAP GROWTH
INSTITUTIONAL FUND    
 
                    For:   THE ALGER FUNDS — THE ALGER CAPITAL APPRECIATION
INSTITUTIONAL FUND    
 
                    For:   THE SPECTRA FUNDS — THE SPECTRA FUND    

 



--------------------------------------------------------------------------------



 



                      For:   THE ALGER AMERICAN FUNDS — THE ALGER AMERICAN
SMALLCAP PORTFOLIO    
 
                    For:   THE ALGER AMERICAN. FUNDS — THE ALGER AMERICAN MIDCAP
GROWTH PORTFOLIO    
 
                    For:   THE ALGER AMERICAN FUNDS — THE ALGER AMERICAN
LEVERAGED ALLCAP PORTFOLIO    
 
                    For:   THE ALGER AMERICAN FUNDS — THE ALGER AMERICAN SMALL
AND MIDCAP PORTFOLIO    
 
                    For:   FRED ALGER MANAGEMENT, INC.    
 
                    For:   FRED ALGER MANAGEMENT, INC.    
 
                    For:   FLANKPLATE & Co.    
 
                    For:   KERN FAMILY FOUNDATION INC.    
 
                    For:   Robert D. Kern & Patricia E. Kern Ttes R. & P Kern
1992 Rev Trust    
 
                    For:   HARE & CO.    
 
                    For:   IFTCO    
 
                    For:   RINGORUBBER & CO.    

 



--------------------------------------------------------------------------------



 



                      For:   ELL & CO.    
 
                    For:   ELL & CO.    
 
                    For:   SKAKETFRONT & CO.    
 
                    For:   LIVEWELL & CO.    
 
                    For:   LIVEWELL & CO.    
 
                    For:   PRAMBREAK & CO    
 
                    For:   SISTERS OF THE HOLY CROSS AUGUSTA FUND    
 
                    For:   EMEG & Co    
 
                    For::   BRISSON FUND    
 
                    For:   PALM & CO    
 
                    For:   U.S. BANK NA-C/F CITY OF WINSTON SALEM    
 
                    For:   HARE & CO.    
 
                    For:   U.S. BANK NA-U/A DETROIT PROVINCE OF THE SOCIETY OF
JESUS    

 



--------------------------------------------------------------------------------



 



                      HIGHBRIDGE INTERNATIONAL LLC,    
 
                    By:   Highbridge Capital Management, LLC,         Its:  
Trading Manager    
 
                    By:   /s/ Adam J. Chill                       Name:   Adam
J. Chill         Title:   Managing Director    
 
                    HIGHBRIDGE GLOBAL NATURAL RESOURCES, L.P.    
 
                    By:   Highbridge Capital Management, LLC, as Trading Manager
   
 
                    By:   /s/ Rich Potapchuk                  
 
      Name:   Rich Potapchuk    
 
      Title:   Authorized Signatory    
 
                    FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR BALANCED FUND  
 
 
                    By:   /s/ Peter L. Lydecker                  
 
      Name:   Peter L. Lydecker    
 
      Title.   Assistant Treasurer    
 
                    For:         M Gardner & Co. FBO Fidelity Advisor Series I:
        Fidelity Advisor Balanced Fund    
 
                    FIDELITY PURITAN TRUST: FIDELITY BALANCED FUND    
 
                    By:   /s/ Peter L. Lydecker                  
 
      Name:   Peter L. Lydecker    
 
      Title:   Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



                      For:         Ball & Co. FBO Fidelity Puritan Trust:
Fidelity         Balanced Fund    
 
                    VARIABLE INSURANCE PRODUCT FUND III: BALANCED PORTFOLIO    
 
                    By:   /s/ Peter L. Lydecker                  
 
      By:   Peter L. Lydecker    
 
      Title:   Assistant Treasurer    
 
                    For:         M Gardner & Co. FBO Variable Insurance Product
        Fund III: Balanced Portfolio    
 
                    TIMESSQUARE CAPITAL MANAGEMENT, LLC    
 
                    By:   /s/ Grant R. Babyak                  
 
      Name:   Grant R. Babyak    
 
      Title:   Managing Director    
 
                    For:   GuideStone Capital Management             GuideStone
Capital Management    
 
                    For:   Alcon Laboratories, Inc.             Alcon 401(k)
Retirement Plan    
 
                    For:   American Legacy Fund             American Legacy
Foundation    
 
                    For:   Barnes Group Inc.             Barnes Group Inc.    
 
                    For:   Bates College             Bates College Endowment    

 



--------------------------------------------------------------------------------



 



                      For:   BlueCross & BlueShield of Minnesota            
BlueCross & BlueShield of Minnesota    
 
                    For:   BlueCross & BlueShield of Minnesota
BlueCross & BlueShield of Minnesota             Pension Equity Plan    
 
                    For:   Chevron Corporation             Chevron Master
Pension Trust    
 
                    For:   Ciba Corporation (USA)             Ciba Corporation
(USA) Master Retirement Trust    
 
                    For:   Ciba Corporation (USA)             Ciba Corporation
(USA) Investment Savings Plan Master Trust    
 
                    For:   Cox Enterprises, Inc.             Cox Enterprises,
Inc. Master Trust    
 
                    For:   Managers Investment Group, LLC             Managers
Small Cap Fund    
 
                    For:   The Heinz Endowments             The Heinz Endowments
   
 
                    For:   Howard University             Howard University
Endowment / C.B. Powell Fund    
 
                    For:   Howard University             Howard University
Retirement Fund    

 



--------------------------------------------------------------------------------



 



                      For:   IBM Retirement Fund             IBM Retirement Fund
   
 
                    For:   Invensys, Inc.             Invensys, Inc. Master
Retirement Trust    
 
                    For:   Jafasa 1999 Irrevocable Delaware Trust            
Jafasa 1999 Irrevocable Delaware Trust    
 
                    For:   Bopa, Inc.             MA 1994 B Shares, L.P. (Small
Cap)    
 
                    For:   The Kemper & Ethel Marley Foundation             The
Kemper & Ethel Marley Foundation    
 
                    For:   Bopa, Inc.             Artsfare 2005 Trust No. 1    
 
                    For:   UFCW Local 7             Denver Area Meat Cutters &
Employers Pension Plan    
 
                    For:   PG&E Corporation             Pacific Gas and Electric
Company Retirement Plan Master Trust    
 
                    For:   PG&E Corporation             Pacific Gas and Electric
Company
Postretirement Medical Plan Trust -             Non-Management Employees and
Retirees    
 
                    For:   UFCW Local 7             Rocky Mountain UFCW Unions &
Employers Pension Plan    

 



--------------------------------------------------------------------------------



 



                      For:   Savings Banks Employees Retirement Association    
        Savings Banks Employees Retirement Association    
 
                    For:   Prudential Retirement             Small Cap Growth /
TimesSquare Fund    
 
                    For:   Managers Investment Group, LLC            
TimesSquare Small Cap Growth Fund    
 
                    For:   National Automatic Sprinkler Industry            
National Automatic Sprinkler Industry Pension Fund    
 
                    For:   American College of Surgeons             American
College of Surgeons    
 
                    For:   UFCW International Union             United Food and
Commercial Workers
International Union — Industry Pension Fund    
 
                    For:   CBS Corporation             CBS Master Trust    

 



--------------------------------------------------------------------------------



 



Schedule A

                              Gross             Proceeds Purchaser   Common
Stock   to Issuer
American Funds Insurance Series – Growth Fund
    3,321,156     $ 100,000,007.16  
Trafelet Cayman, Ltd
    175,200     $ 5,275,272.00  
Delta Offshore Master, Ltd.
    784,780     $ 23,629,725.80  
Delta Pleiades, LP
    79,400     $ 2,390,734.00  
Delta Institutional, LP
    437,000     $ 13,158,070.00  
Delta Onshore, LP
    49,000     $ 1,475,390.00  
Delta U.S. Partners, LP
    135,200     $ 4,070,872.00  
Fred Alger Management, LP
    1,162,405     $ 35,000,014.55  
Highbridge International LLC
    1,087,405     $ 32,741,764.55  
Highbridge Global Natural Resources, L.P.
    75,000     $ 2,258,250.00  
Fidelity Advisor Series I: Fidelity Advisor Balanced Fund
    29,582     $ 890,714.02  
Fidelity Puritan Trust: Fidelity Balanced Fund
    607,780     $ 18,300,255.80  
Variable Insurance Product Fund III: Balanced Portfolio
    26,870     $ 809,055.70  
TimesSquare Capital Management, LLC
    332,116     $ 10,000,012.76  
 
               
Total
    8,302,894     $ 250,000,138.34  
 
               

 